Opinión Disidente del
Juez Asociado Señor Santana Becerra
en la cual concurre el Juez Asociado Señor Hernández Matos
San Juan, Puerto Rico, 28 de junio de 1968
Entiendo que en este proceso y condena por asesinato en primer grado hubo en la Sala de instancia la absoluta negación de un juicio imparcial y justo. La prueba sobre el hecho en sí de la muerte, fue circunstancial.
Para sustanciar la anterior conclusión sobre ausencia de un juicio justo e imparcial, procedo a exponer los si-guientes hechos según surgen del récord:
Declaró el testigo Pedro Juan Ramírez, hijo del inter-fecto, que algún tiempo después de la muerte de su padre se le apareció un “chamaco” mientras el testigo estaba en el Hipódromo El Comandante y le echó en el bolsillo una carta diciéndole que la leyera. Al testigo se le olvidó la carta y le dio la camisa a su novia Margarita Rodríguez para que la lavara. (T.E. págs. 85-86) La testigo Margarita Rodríguez declaró que vio la carta el 28 de mayo de 1965 en el bolsillo de la camisa que le llevó su novio Pedro Juan Ramírez. Avisó a una hermana del interfecto. (T.E. págs. 351-353) La hermana del interfecto Isabel Ramírez *461declaró que en 28 de mayo de 1965 Margarita Rodríguez le entregó la referida carta y ella inmediatamente llamó al detective Pizarro a quien se la entregó al día siguiente. (T.E. págs. 355-858) El detective José Miguel Pizarro de-claró que el 29 de mayo de 1965 Isabel Ramírez le dio la referida carta que él a su vez entregó al Fiscal Felipe Ortiz Ortiz. La carta fue llevada más tarde al laboratorio de la Policía. No precisó el momento exacto pero aseguró que entregó la carta al Fiscal Ortiz a principios de junio y en los primeros 3 ó 4 días. Pudo ser antes del 7 de junio. En esta fecha se celebró una vista preliminar. (T.E. págs. 372-380) El acusado había sido ya arrestado desde el día 7 de mayo de 1965. Esta carta se marcó “Identificación H” del Pueblo. (1)
—2—
El Fiscal Eugenio Ramos Ortiz, quien llevaba el caso, sentó a declarar al testigo Mariano Caballero Pintor. El testigo se identificó como un guardia penal de la Peniten-ciaría del Estado quien custodiaba presos que eran condu-cidos a las cortes. La defensa hizo un planteamiento en torno a la materia sobre la cual declararía este testigo a base de *462la naturaleza confidencial de la misma. Este planteamiento provocó un extenso debate (T.E. págs. 390-431) en ausencia del jurado. (2)
El testigo Caballero Pintor declaró que observó a tres pies de distancia la entrevista entre el Lie. Kolthoff, abo-gado de Asistencia Legal, y el acusado. Esta entrevista se realizaba en la oficina del alguacil adjunta a un depósito bajo rejas en donde sitúan a los acusados traídos al tribunal. Es en esta oficina, dijo el testigo, y debido a las precaucio-nes de custodia, donde de ordinario ocurren esas entrevistas. El abogado pide permiso al alguacil o al guardia penal para que saque del depósito al acusado; el alguacil abre y después de esposarlo cuando fuere necesario, permite la entrevista en un escritorio que hay allí para esos actos. El testigo declaró que el local tendría unos 12 pies de ancho por 14 ó 16 de largo, con 4 escritorios y sus sillas donde trabajaban empleados de la oficina del alguacil y había la presencia de otras personas como el propio testigo guardia penal. Vio que el Lie. Kolthoff arrancó una hoja de una libreta y la entregó al acusado para que éste escribiera. El acusado escribió primero con un lápiz que estaba en el escritorio y luego volvió a escribir usando una pluma ball point verde con tapa plateada que le suministró el propio abogado. Mientras el acusado escribía oía un murmullo entre ambos pero no podía decir lo que se hablaba. (T.E. págs. 431-465)
Este documento, escrito allí por el acusado, identificado por el testigo- Caraballo Pintor, se marcó “Identificación L” *463del Pueblo y eventualmente se admitió en evidencia con la oposición del acusado. (3)
—3—
Terminada la declaración del testigo Mariano Caballero Pintor, el Fiscal Ramos Ortiz produjo la declaración del Fiscal Felipe Ortiz Ortiz. Manifestó el Fiscal Ortiz Ortiz haber sido el fiscal que investigó el caso. Era fiscal desde 1962 y antes había ejercido el cargo de juez de distrito durante varios años. Identificó la “Identificación K” del Pueblo como un documento que suscribió el acusado en pre-sencia de la Juez Sra. Nilda Cortiella de Saavedra quien presidió la vista preliminar, en presencia de su abogado y del fiscal. Esta “Identificación K” es una copia al carbón del documento original “Identificación Q” admitido eventual-mente en evidencia. (4)
Identificó el Fiscal Ortiz Ortiz los documentos M-l y M-2, original y copia al carbón de un impreso mimeografiado solicitando rebaja de fianza, fechado 27 de mayo de 1965 y firmados su original y copia por el acusado José A. Llanos Guerra. Este documento tiene un sello de la Cárcel de Dis-*464trito y está refrendado por un oficial de récord. Declaró el Fiscal Ortiz Ortiz que envió a la División de Documentos Dudosos de la Policía las Identificaciones Q, M-l y M-2 junto a la carta “Identificación H” que dijo haberla recibido del detective Pizarro. El resultado del estudio caligráfico del Laboratorio de la Policía sobre la carta “Identificación H” y los otros documentos sometidos fue negativo. Así lo com-probaron tanto el fiscal como el abogado de la defensa en la oficina del fiscal. El Fiscal Ortiz Ortiz le enseñó a la defensa la carta “Identificación H” y llegaron a cierto acuerdo en cuanto a dicho documento.
Se le mostró al testigo Fiscal Ortiz Ortiz la “Identifi-cación L”. Esta es la escritura que el abogado defensor le tomó al acusado durante la entrevista en la oficina del alguacil a que se refirió el testigo Caballero Pintor y que este testigo, debido a su presencia inmediata, identificó. El fiscal dijo que esa “Identificación L” se la había entregado el Ledo. Kolthoff. Identificó igualmente el Fiscal Ortiz Ortiz otro documento que fue marcado “Identificación O” del Pueblo y que describió como un documento que estaba unido o cosido con presillas a la “Identificación L” que le entregó el Ledo. Kolthoff.
Declaró el Fiscal Ortiz Ortiz que llegó a un acuerdo con la defensa de someter al perito calígrafo de la policía las “Identificaciones H, L, y O” para un estudio, para ver si la letra de la persona que escribió la “Identificación H” corres-pondía a la letra de la persona que escribió las “Identifica-ciones L y O”. (T.E. págs. 479-480) Manifestó que el pro-pósito era que si no era la misma letra la defensa usara el informe para su beneficio y si se determinaba que era la misma letra El Pueblo lo usara para el suyo. El informe en esta segunda ocasión fue positivo de identificación de las letras.
El Fiscal Ortiz Ortiz presentó una moción al tribunal sobre citación de testigos adicionales, incluyendo a la tes-*465tigo Margarita Rodríguez quien produjo la “Identificación H” y al perito de la Policía Sr. Viñas, quien rindió el informe. Esta moción se radicó el 1ro. de septiembre de 1965. Mani-festó el fiscal que él y la defensa hablaron en varias oca-siones sobre el informe de la prueba caligráfica, también en presencia de otras personas. Del récord transcribimos: (T.E. págs. 485 y 487)
“P Manifestó usted algo en ese día al Lie. Kolthoff o al Fiscal Dueño en presencia del Lie. Kolthoff?
R • [Fiscal Ortiz Ortiz] En varias ocasiones el colega había ido a mi oficina para que yo le devolviera el escrito que él me había dado, los dos escritos que él me había dado de las mues-tras del Sr. Llanos Guerra. Yo le había dicho, me había negado a devolvérselos. El insistía hasta llegar al punto que me dijo que yo tenía que devolvérselos en cualquier forma. Entonces yo le dije que así no, entonces . . .
P Que así no?
R Que así no se los podía devolver esos documentos, en cualquier forma, en términos amigables. Entonces él me dijo, ‘pues yo voy donde haya que ir, porque esos documentos son del acusado, son privilegiados del acusado, y yo no estoy auto-rizado a entregarlos’. ‘Pues vamos donde el Fiscal Dueño’. Yo le dije, antes de ir donde el Fiscal Dueño, las razones que él me dio la última vez para que yo se los devolviera fueron las siguientes, que ahora él no era el abogado solo en el caso, que los familiares del señor procesado estaban en planes de con-tratar o habían contratado, no me acuerdo muy bien, al Lie. Roberto de Jesús Cintrón, que ya la situación ahora había cam-biado, porque él había hablado, el compañero Kolthoff con el Lie. de Jesús, y el Lie. de Jesús le había dicho que él, el Lie. Kolthoff, había sido muy ingenuo al darme a mí esos documen-tos, y que . . . , bueno, pues con ese cuadro fuimos donde el Fiscal Dueño, le planteamos, yo aconsejé al compañero que en vista de esa actitud de él que radicara una moción ante el Tribunal para que se dilucidara si esa ocupación que yo tenía de esos documentos era legal o ilegal. Bien, fuimos donde el Fiscal Dueño. . . .
Hon. Juez:
En qué fecha fue eso ?
*466R Después . . . , Sr. Juez, el día no recuerdo.
P Pero más o menos ?
R Fue después que yo había recibido el resultado del análisis caligráfico, el último que hizo el perito Viñas, Sr. Juez.
P Que tiene fecha de agosto, 13 de agosto.
R Sí, Sr. Juez, el último.
P Como cuánto tiempo después, o sea, cuánto tiempo más o menos hace?
R Hace poco tiempo, Sr. Juez, yo francamente . . .
P Estamos a 23 de septiembre, y el informe tiene 13 de agosto, hace un mes y diez días del informe, vamos a ver más o menos cuánto tiempo después de esa fecha 13 de agosto más o menos.
R Pocos días después.
P Pocos días después ?
R Sí, Sr. Juez, yo no apuntaba la fecha de nada de eso, de las entrevistas que hacía con el colega.
P Que no anotó números ?
R Las fechas que yo celebraba con el colega, no, Sr. Juez. Hon. Fiscal:
Cuál fue el resultado de esa entrevista con el Hon. Fiscal Zoilo Dueño?
R Allí el Sr. abogado defensor expuso ante el Hon. Fiscal de Distrito las mismas razones que me había expuesto a mí; además abundó y expuso una razón adicional, que era que él estaba siendo entrevistado por el Hon. Juez Hiram Cancio para Oficial Jurídico, o algo así, y que eso le podía hacer daño. El Fiscal Dueño, después de oir mis argumentos y los de él, le dijo que lo más indicado era que él radicara una moción ante el Tribunal para que eso se dilucidara, y ahí terminó la entre-vista.”

Contrainterrogatorio del Fiscal Ortiz Ortiz

El Fiscal Ortiz Ortiz fue sometido a un extenso contra-interrogatorio por parte del Lie. Kolthoff sobre hechos que el fiscal o negó o dijo no recordar que hubieran sucedido en las relaciones entre ellos como compañeros y como abogados en el proceso.
*467A la página 495 el Fiscal Ortiz Ortiz hace el siguiente relato en el récord:
“R Todo lo que el colega ha dicho sobre la conversación en relación con el caso ocurrió después que yo tuve la carta. Un día yo llamé al colega y le dije, ‘Mira , —después que había venido el resultado ese negativo— . . ‘aquí hay una carta. El fin del abogado — él me corrige si eso es verdad o no- — es hacer verdadera justicia, no es ganar caso ni que absuelvan casos, como yo tengo esta carta y yo envié estos documentos y la prueba no es suficiente, vamos a someter estos documentos a análisis, tú hablas con el acusado’. El acusado, él me decía que el acusado decía que era inocente siempre, ‘entonces habla con el acusado y si después que el acusado dé la muestra voluntariamente la analicemos y determinamos que esa no es la letra de él, nosotros vamos a hablar con este caso para aclarar y que se haga ver-dadera justicia’, y le dije más, le dije, ‘si aún sigues con el caso, yo a pesar de que este es un caso de asesinato en primer grado, estoy dispuesto a hablar para que lo bajen a segundo grado después si es que se sigue, porque yo dudo que después que con esta carta hagan un análisis negativo se siga con el caso.’ Eso fue después de recibir la carta, ahí fue que se le hicieron las promesas y hablamos los dos, y él dijo, ‘yo voy a hablar con el acusado’, y entonces habló con el acusado y luego habló conmigo y dijo, ‘el acusado insiste que él no ha escrito cartas’, y le dije, ‘toma la carta’, me desprendí de la evidencia mía y se la di al compañero Kolthoff; el compañero Kolthoff se la llevó . . .
Hon. Juez:
R El original de la carta ?
R Sí señor, me desprendí de ella, Sr. Juez.
P La identificación H?
R Sí señor, me desprendí de ella y se la di a él, ‘llévasela a él, muéstrasela al acusado a ver si el acusado dice que no, y si el acusado insiste que no es la letra, entonces me traes la muestra, si la letra esa no es la de él, pues entonces ya veremos qué se hará con este caso.’ El compañero Torres González había venido a Sala y le había dicho al colega, porque el colega mismo me lo dijo, que sí, se estaba buscando una prueba, que sí se determinaba que esa prueba exoneraba al acusado, se iba a archivar el caso. Eso me lo dijo a mí.
*468Hon. Juez:
El Lie. Kolthoff?
R Sí señor, el Lie. Kolthoff me lo dijo a mí, que el Lie. Kolthoff le pidió la suspensión, y me dijo eso, estaban buscando una prueba y si se consigue y exonera el acusado vamos a archi-var el caso. Eso me lo dijo el Lie. Kolthoff. Esa es la situación.
Hon. Juez:
Puede continuar el interrogatorio.
R Que dicho sea de paso, me recriminaron porque yo había entregado esa evidencia a los demás Fiscales, que me había des-prendido de una pieza de evidencia y que se la había dado, que el acusado podía haberla roto y eso, esas cosas, que esas eran ignorancias mías, y yo dije que estoy actuando de buena fe y quiero que se haga justicia, por eso lo hice.”
Aceptó el Fiscal Ortiz Ortiz que el acusado había firmado la Identificación Q a petición suya, en el Tribunal de Distrito pero que lo fue en presencia de la defensa y sin que el fiscal lo amenazara o le hiciera oferta alguna. Para el 14 de julio de 1965, fecha en que se señaló por primera vez el juicio de este caso, el fiscal aún no le había enseñado a la defensa la “Identificación H”. No recordó el fiscal si para esa fecha, 14 de julio, ya el calígrafo había rendido el informe sobre los documentos que le fueron sometidos. El informe tiene fecha 18 de julio. No recordó el fiscal si fue el 5 de agosto de 1965 después del primer señalamiento del caso para vista, que le enseñó a la defensa la carta “Identificación H”.
Aceptó que había pedido a la defensa que fuera a su oficina para hablar sobre dicha carta. (T.E. pág. 508)
[Fiscal Ortiz Ortiz]: “Yo sé que yo invité, fui en busca del colega para hablar sobre esta carta, no se si se la mostré expresamente en su oficina o si fuimos a mi oficina, yo sé que fue el colega a mi oficina y hablé sobre el contenido de la carta, no sé si fue ese día.
Defensa:
Puede el distinguido compañero decirle a este Tribunal si ese día 5 de agosto este servidor se presentó a su oficina a petición de él, por la mañana antes de empezar la vista del caso ?
*469Hon. Fiscal:
A petición de quién ?
Defensa:
A petición de este servidor, si él fue a buscarlo a mi oficina y pidió que quería hablarme confidencialmente.
R Yo sé que ocurrió, ahora, no sé si fue ese día.
P Quiere tener la bondad el distinguido compañero de decirle a este Tribunal si en esa ocasión en que yo visité a su oficina a petición de él, del distinguido compañero, si el Hon. Fiscal Felipe Ortiz le manifestó que se había descubierto recientemente una carta sumamente incriminatoria, que él me quería mostrar, porque él conociendo que ambos representábamos la justicia y que queríamos que se hiciera justicia, él quería que yo la viera, se la mostrara al señor acusado, con el propósito de que si él admitía que esa carta era cierta, él estaba dispuesto a ofrecerle previo un ‘plea’, una alegación de culpabilidad de'él, rebajarle el delito de asesinato a asesinato en segundo grado?
R Yo quiero decirle al, que es cierto que yo en una ocasión, no sé si fue ese día que dice el colega, llamé al colega y le in-diqué de la existencia de esa carta que era incriminatoria, y que es cierto que le dije al colega que tanto a él como a mi nos debía animar el propósito de que se hiciera verdadera justicia, y que yo quería mostrarle la carta, la que se la iba a entregar al colega para que hiciera, se la mostrara al acusado, y se la en, [síc] entonces me desprendí de ella y se la entregué para que el acusado la viera y que después si el acusado quería dar volunta-riamente muestras para compararla y que luego de eso si se deter-minaba que el resultado era positivo yo la podía utilizar y que si era negativa él la podía usar, y que yo bregaría con eso con él Fiscal del Distrito y que además que si continuaba el caso, si se decidía continuar el caso, yo estaría dispuesto a hablar con el Fiscal de Distrito para que le rebajaran el caso a segundo grado.
Hon. Juez:
Bien.
Defensa:
El Hon. Compañero Fiscal le quiere decir a este Tribunal que ese día en esa entrevista él le pidió a este servidor, hizo un trato con él para que le trajeran muestras de la escritura del acusado ?
*470R Oh, no, no, trato no, que se lleve la carta, que se le some-tiera al señor acusado para que la conociera y si después que él la viera quería dar muestras, que las diera, creo que fue así.
P Cree que fue así ?
Hon. Fiscal:
Que lo deje terminar.
Hon. Juez:
Terminó ?
R Ese es el mejor recuerdo.
Defensa:
Sr. Ortiz, dígame específicamente si lo recuerda, si la con-versación ese día se limitó a usted pedirle a este servidor que le mostrara dicha carta al Sr. Llanos Guerra y que si él admitía su autenticidad usted estaba dispuesto a darle un segundo grado ?
R Ah, no, yo estaba dispuesto a interceder con el Fiscal para que le diera el segundo grado; siempre estuve dispuesto hasta antes de comenzar este juicio por otras consideraciones, pero también yo quería que se buscara la muestra de la carta para que si era una tercera persona, yo quería satisfacer mi concien-cia, porque lo que me animaba a mí era el propósito de hacer justicia, dormir tranquilo, que un inocente no fuera a la cárcel. Yo iba a bregar con el Fiscal del Distrito, pero si a pesar de eso el Fiscal del Distrito no quería por alguna razón en vista de la otra prueba, yo estaría dispuesto a que, a hacer las ges-tiones para que se hiciera un segundo grado; digo, a recomendar eso.
P Entonces' le pregunto yo al distinguido compañero si su aseveración bajo juramento a este Tribunal es que en esa ocasión él le manifestó a este servidor que interesaba muestras de la escritura del acusado para compararla con la carta?
R Yo creo que sí.
P Recuerda el distinguido compañero, y si lo recuerda, si lo puede decir a este Hon. Tribunal, si es o no es cierto que una vez entrevistado este servidor con el acusado me dirigí a él nuevamente y le manifesté que el acusado negaba por com-pleto el contenido de la carta y que por tanto le agradecía mucho su ofrecimiento de un segundo grado, porque no lo aceptaba?
*471R En qué ocasión?
P El mismo día como a eso de las diez y media de la mañana de ese día 5 que hablo.
R Bueno, en ese día yo no recuerdo si me lo dijo, yo sé que siempre el colega me ha dicho a mí que el acusado no acepta el segundo grado, todas las veces que se ha referido a ese punto siempre me ha dicho que, lo mismo, que no acepta el segundo grado, eso es correcto, sí; en algunas ocasiones me ha dicho eso, siempre me ha dicho lo mismo.
P Recuerda el distinguido compañero si más entrada la mañana de ese mismo día, este servidor se dirigió a él y le dijo las siguientes palabras, ‘Felipe, yo intereso ver nuevamente esa carta, si tú me la prestas’, ¿recuerda eso el compañero?
R Ese, ese detalle específico no lo recuerdo.
P Recuerda el distinguido compañero si él me contestó que sí me la prestaba porque él confiaba en mí y que siguiera ha-ciendo gestiones cerca de Llanos Guerra para ver si él quería un segundo grado a cambio de un ‘plea’, es decir, a cambio de una declaración de culpabilidad?
R Yo no recuerdo el detalle específico, pero lo que siempre le he dicho al colega es que siempre he confiado en él, es cierto, y lo de segundo grado, todas las veces que he hablado con el compañero se lo he dicho, por otras razones que no creo. . . .
Aceptó el Fiscal Ortiz Ortiz que el Ledo. Kolthoff le de-volvió la carta y que días más tarde hablaron él y la defensa sobre peritos calígrafos de la Policía de Puerto Rico y del F.B.I. Después de un prolongado interrogatorio sobre hechos alegadamente ocurridos entre abogado defensor y fiscal a los cuales el Fiscal Ortiz Ortiz declaró que no recordaba, manifestó el Fiscal Ortiz Ortiz: (T.E. pág. 523)
“P Recuerda el distinguido compañero si yo en ese momento le hice entrega debidamente doblado de unos papeles para que se los entregara al Sr. Viñas?
R [Fiscal Ortiz Ortiz] Yo no, yo sé que el colega me entregó unos documentos a mí, yo no sé si fue ese día, sé que me entregó unos documentos que están ahí, que se identificó por el Pueblo; no fue en las condiciones ni en la forma que dice el colega.
P Recuerda el distinguido compañero si él le hizo entrega de esos documentos al Sr. Viñas?
*472E Yo creo que sí, sí. Digo, los documentos estos que me entregó el colega a mí.
P Y puede decirle el compañero a este Hon. Tribunal si él le dijo al Sr. Viñas de quién procedían y cuál era el propósito de esos documentos?
R Yo le dije lo que yo quería que él hiciera con esos docu-mentos.
P Lo que usted quería que hiciera con esos documentos?
R Que los analizara, que comparara la carta a ver si era la misma persona, eso fue lo que yo le dije.”
Después de contestar que no recordaba sobre otros hechos, expresó el Fiscal Ortiz Ortiz: (T.E. págs. 528-529)
“R Esos dos que tiene el colega; yo lo que sé es que, Sr. Juez, tan pronto el colega se enteró por algún medio y fue a mi oficina y yo le indiqué que iba a utilizar eso, él me dijo que yo tenía que devolverle eso, porque eso era privilegiado del acusado y que el acusado no lo había autorizado a él a entregarme esos documentos a mí y que yo tenía que entregárselos, y fue en varias ocasiones y a lo último fue que me dijo aquello de que tenía que entregárselos de cualquier manera. Siempre insistía el compañero que eso era privilegiado y que el acusado no lo había autorizado a él, siempre insistía en eso, es correcto, Sr. Juez, en cuanto a esos dos.
Defensa:
P Dígame el distinguido compañero si en esa ocasión a que yo me referí anteriormente en mi pregunta, el día primero de septiembre, si él me devolvió esos documentos?
R Yo?
P Sí.
R No, yo me negué a devolvérselos a usted.
P Dígame el distinguido compañero si estas fueron mis palabras, ‘Felipe, tú te das cuenta de lo que tú quieres hacer?’
R Yo el recuerdo que tengo no es ese. ¿Quiere que le diga?
Hon. Juez:
Adelante.
Defensa:
Recuerda si yo seguí diciéndole al compañero, ‘Felipe, tú estás bromeando’?
*473R No recuerdo, no recuerdo eso. Si el colega quiere que le . . .
Hon. Juez:
Cómo es?
R Si el colega quiere que le diga, el recuerdo . . .
P Qué es lo que recuerda.
R El colega me dijo en esa ocasión que yo no podía usar esos documentos porque esos documentos eran privativos, el acusado no los había dado para que se usaran, y que cuando él me los entregó a mí no me los entregó con la intención de que yo los usara en contra del acusado en un juicio.”
Continúa declarando el fiscal: (T.E. págs. 530-531)
“P Dígame el distinguido compañero, dígale al distinguido Tribunal, si en repetidas ocasiones yo fui a hablar con él para que me devolviera el documento?
R Eso es muy correcto, Sr. Juez.
P Dígame el distinguido compañero si en esas ocasiones yo le informé a él, o le hice saber, que ese documento cuando yo se lo entregué a él para que se lo llevara al Sr. Viñas, lo hacía confiando en su caballerosidad en la forma que él había confiado en mí cuando me entregó la carta que supuestamente Llanos Guerra había escrito.
R Me lo dijo, Sr. Juez, en la última ocasión, así mismo, en esas palabras.
P Y recuerda el distinguido compañero si yo le dije que me extrañaba mucho que él se comportase en esa forma ?
R Eso yo no lo recuerdo que lo dijera.
P Recuerda el distinguido compañero si yo le dije especí-ficamente que yo creía que eso no era de caballeros?
R No, eso no me lo dijo, Sr. Juez.
P Recuerda el distinguido . . .
R Digo, no me lo dijo en mi oficina,
Hon. Juez:
Adelante.
Defensa:
Recuerda el distinguido compañero si yo le dije que él estaba faltando a su compañerismo?
R Eso no recuerdo, Sr. Juez, que me lo haya dicho.
P Recuerda el distinguido compañero si él me dijo que él comprendía mi situación, pero que esa era la única prueba que *474tenía verdaderamente el Pueblo, y que no me la iba a dar?
R Eso es extremadamente falso, Sr. Juez.
P Dígame el distinguido compañero si en esa ocasión yo le dije que él me lo tenía que dar de todas formas?
R Lo de todas formas me lo dijo en la última ocasión, yo no sé si fue en esa; o sea, que fue cuando fuimos donde el Sr. Zoilo Dueño González, no sé si fue en esa vez.
P Dígame el distinguido compañero si él sé echó hacia atrás en la silla y lo .tomó a bromas y dijo, ‘no, de todas formas no’.
R Yo no tomé a bromas, porque yo nunca tomo las cosas a broma, y menos esta cuestión jurídica; le dije que en esa forma no.
P Dígame el distinguido compañero si él recuerda ayer haber dicho en este Tribunal — ayer no, esta mañana — , que cuando yo, él lo hacía en broma?
R No señor, en broma yo no.
P Recuerda el distinguido compañero que subsiguientemente por la tarde de ese mismo día me encontré con el compañero en el pasillo y le pregunté si me iba o no me iba a dar los documentos ?
R Yo no recuerdo eso, yo sé que el colega insistió en muchas y muchas y muchas ocasiones que yo le devolviera esos docu-mentos.
P Dígame el distinguido compañero si él no me dijo que comprendiera su situación, que él no me los podía entregar, pero que si el señor Zoilo Dueño lo autorizaba que entonces él me hacía entrega de los documentos?
R Si ya habíamos ido donde el Fiscal Dueño, no señor.
P Recuerda el distinguido compañero si yo le manifesté en esa fecha que todas las transacciones habían sido en acuerdo de caballeros entre él y yo, en lo cual su supervisor Zoilo Dueño no tenía que intervenir ?
R Eso no lo recuerdo, lo de la transacción de caballeros; sí me lo había dicho ya antes, antes de ir a la oficina del Fiscal Dueño.”
Aceptó el fiscal conocer al Sr. José Antonio Pagán como una de las personas que estuvieron presentes el día que dis-cutieron con el Fiscal Dueño sobre la devolución de los docu-*475xnentos. Que la defensa le expuso la situación al Fiscal Dueño y que en la entrevista el testigo dijo allí lo siguiente: (T.E. pág. 536)
“R [Fiscal'Ortiz Ortiz] Mi contención fue que el documento a que se ha estado refiriendo el letrado de la Defensa había sido sometido al examen pericial para que él lo utilizara si le era beneficioso, y para yo utilizarlo, o sea, el Pueblo de Puerto Rico utilizarlo si le era beneficioso. Esa era mi contención. La con-tención del colega era que él me lo había entregado a mí no con intención de desprenderse de él, porque no estaba autorizado por el acusado, porque era privilegiado, y que yo no lo podía usar y que yo estaba mal interpretando, que solamente se me dio para determinar única y exclusivamente si era la muestra de letra, esa fue siempre la contención que el colega tuvo. Desde luego, usó otro argumento que ya yo dije que no creo que deba refe-rirse ahora.
P Diga el distinguido compañero si este servidor no le replicó a don Zoilo que no había por qué darle ingerencia al Tribunal en algo que era completamente confidencial, que había sido ob-tenido sin el consentimiento de este servidor, que se pretendía usar ilegalmente, que nosotros no queríamos darle ingerencia al Tribunal porque no había por qué hacerlo y que no lo íbamos a hacer?
R Yo no conozco, no recuerdo las palabras exactas, pero yo sé que a esa indicación del Hon. Fiscal el letrado de la Defensa mantuvo su posición que siempre había mantenido de que ese documento era privilegiado, que el acusado no lo había autori-zado a él a divulgarlo y que se lo entregó al Fiscal Ortiz Ortiz, este que declara, no con la intención de que yo lo usara.” (T.E. pág. 537)
Dijo el Fiscal Ortiz Ortiz no recordar si el 10 de sep-tiembre como resultado del informe le pidió a la defensa que hiciera gestiones cerca del acusado para que aceptara un segundo grado pero aceptó que siempre estuvo en actitud de hacer gestiones para ver si la persona autorizada admitía que se le rebajara la calificación del delito pero no por la cues-*476tión de los documentos, sino por otras razones. (T.E. págs. 540-542)
“Defensa:
Dígame el distinguido compañero si sabe, si yo hice ges-tiones con el Sr. Llanos Guerra?
R [Fiscal Ortiz Ortiz] No recuerdo si las hizo, lo que sí puedo decir es que el colega todas las veces que me dijo que había hablado con el señor acusado éste se negaba a aceptar de que, declararse culpable del delito de asesinato en segundo grado, eso me lo dijo el colega a mi siempre.
P Dígame el distinguido compañero si yo le manifesté que como resultado de las gestiones el Sr. Llanos Guerra insistía en que él era inocente y que no hacía ninguna alegación de culpabilidad ?
R En todas las ocasiones que el colega habló conmigo me dijo lo mismo, que el señor insistía en eso.
P Dígame finalmente el Sr. Ortiz si hasta el día martes 21 de septiembre este servidor ha seguido insistiendo con él que dichos documentos eran confidenciales, que dichos, que el com-pañero había faltado a su caballerosidad al no querérmelos en-tregar, que los había obtenido ilegalmente, sin el consentimiento de este servidor, y que insistía que me los devolviera?
R Lo de las imputaciones de falta de caballerosidad me las hizo el señor letrado de la Defensa en la tarde de ayer en la oficina del Hon. Juez Guillermo A. Gil; en cuanto a las otras cosas, es verdad que el colega siempre ha insistido en todas las ocasiones en que esos documentos son confidenciales y que él no me los entregó para que yo los utilizara, y que el acusado no lo autorizó a él a divulgar eso.
P Dígame el distinguido compañero entonces si en alguna ocasión él protestó ante este servidor di ciándome que nosotros teníamos un trato sobre esos documentos?
R Ahí yo le expliqué al colega en repetidas y múltiples oca-siones cuál era la situación según yo la había entendido, que la situación según yo la había entendido era que de, que se some-tieron los exámenes a peritos calígrafos para si el resultado que se obtuviera, la parte que le fuera beneficioso lo utilizaría, pero a esto el colega decía que no, que no podía ser así porque él, esos documentos eran privilegiados, que el acusado no lo auto-*477rizó a él, que él no me los dio con la intención que yo los utili-zara y que yo estaba impedido de utilizarlos y que yo lo había interpretado mal a él.
P Dígame el distinguido compañero si recuerda la fecha en que él y yo hicimos ese entendido de someterse a un perito calígrafo los documentos.
R Colega, yo no apunté ninguna fecha, no pensaba que esto pudiera llegar a este plano, no se nada, no recuerdo la fecha, porque yo no estaba tramando un plan con intención de engañar al colega ni beneficiarme en nada, lo que recuerdo, Sr. Juez, es la espina dorsal de la cosa, para qué fue.”
—4—
En relación con este incidente, y terminado el testimonio del Fiscal Ortiz Ortiz, declaró el Sr. José Antonio Pagán que para la fecha era estudiante del Colegio de Derecho de la Universidad de Puerto Rico y estaba adscrito a la Defensa Legal de San Juan como parte de su clínica de estudio. Declaró haber estado presente en la entrevista entre la de-fensa, el Fiscal Ortiz Ortiz y el Fiscal Zoilo Dueño anterior-mente relatada. La posición de la defensa fue en el sentido de que debían devolvérsele esos documentos porque eran con-fidenciales y privativos del acusado; que el fiscal manifestó que comprendía la posición de la defensa pero que esa era la única prueba que él tenía y no se la iba a dar; que precisa-mente en esa evidencia descansaba la prueba del Pueblo y se caía el caso; el Fiscal Zoilo Dueño decidió que él creía que no se debía entregar el documento; que si acaso el Ledo. Kolthoff hiciera una moción al tribunal porque esa era la prueba del Pueblo; que el Ledo. Kolthoff le explicó al Fiscal Dueño que le había prestado un documento al Fiscal Ortiz Ortiz para que se lo entregara al calígrafo y el fiscal se negaba a devolvérselo y que el Fiscal Dueño decidió que no se le debía devolver porque ya esa era prueba del Pueblo. El documento no fue entregado.
(T.E. pág. 555)
*478“Defensa:
Tenga la bondad el distinguido testigo de decirle a este Tribunal con lujo de detalles todo lo que oía, las palabras ver-tidas entre una y otra parte ese día en la oficina del Fiscal Zoilo Dueño, hasta donde recuerde el compañero?
R Se procedió a relatar cómo había llegado a manos del Fiscal el documento en cuestión.
Hon. Juez:
Quién relató ?
R Estaba relatando el compañero Kolthoff, el Lie. Kolthoff, y expresó, le expresó al Fiscal Zoilo Dueño que él le había entregado el documento al Fiscal con el mero propósito de que pasara a manos del calígrafo, ya que en Puerto Rico no había otro y los disponibles eran de los de la Policía, y que el Fiscal se había ofrecido a entregárselo al de la Policía. Entonces al explicarle el asunto al Fiscal Zoilo Dueño, este insistió en que no se le podía entregar el documento, que si quería que lo hiciera a través de que hiciera el pedido a través de una moción al Tribunal.”
—5—
El abogado de la Defensa Ledo. Erick Kolthoff ocupó la silla de testigos en cuanto a este incidente. Declaró sobre todos aquellos extremos en relación con los cuales había re-preguntado al Fiscal Ortiz Ortiz y éste manifestó no recor-darse o no haber ocurrido los hechos en la forma en que se preguntaba. Dijo (T.E. pág. 564) que en 7 de junio, fecha en que se celebraba la vista preliminar, el Fiscal Ortiz Ortiz se le acercó en la mañana y le expresó su preocupación por-que la Fiscalía exigía el requisito de que toda persona a quien él entrevistara y se negara a declarar firmara un papel diciendo que se negaba a declarar; que no había con-seguido en el caso de este acusado Llanos Guerra esa aseve-ración por escrito y eso le causaría perjuicio con su supervisor el Fiscal Zoilo Dueño; y le pidió encarecidamente que como compañero le ayudara a obtener esa declaración y que ello en forma alguna perjudicaría al acusado. La defensa desconocía que para esa fecha, 7 de junio de 1965, el fiscal *479ya tuviera en su poder la carta Identificación H que se suponía había escrito Llanos Guerra. El testigo no tuvo ob-jeción y en esa forma el acusado produjo él mismo la es-critura Identificación Q del Pueblo. (5)
Siguió declarando el Ledo. Kolthoff que posteriormente a eso el Fiscal Roberto Torres González le dijo que ellos es-taban siguiendo una pista el resultado de la cual pudiera traer la exoneración del acusado y le pidió se allanara a la suspensión del caso.
La defensa se allanó y el caso se señaló nuevamente para el 5 de agosto. El Fiscal Torres González no le informó en qué consistía esa pista que ellos estaban siguiendo, ni que hacía ya más de un mes que la misma estaba en posesión de ellos, ni que buscaban la forma de conectar la carta Identi-ficación H con el acusado Llanos Guerra. Que en la mañana del 5 de agosto de 1965, fecha del segundo señalamiento, el Fiscal Ortiz Ortiz pidió al testigo que lo acompañara a su oficina porque tenía un documento muy importante que le quería enseñar; que allí le mostró la Identificación H del Pueblo, carta supuestamente escrita por el acusado Llanos Guerra. El fiscal le dejó la carta para que el abogado hiciera gestiones con el acusado para que éste, después de verla, decidiera si admitía una alegación o aceptaba la culpabilidad de un delito menor, específicamente un asesinato en segundo grado. El abogado le manifestó que eso era una sorpresa. Que su cliente siempre le decía que él era inocente y le agradeció al fiscal que le enseñara el documento. Le advirtió el fiscal que el documento era confidencial; que tratase de que nadie se enterara porque a él le podía ir mal como fiscal *480si se enteraban que él le había enseñado ese documento a la defensa y que lo hacía porque confiaba en la caballerosidad del testigo.
El testigo consideró la posibilidad de que de ser ello cierto el acusado tratara de destruir la Identificación H y quiso asegurarse contra el riesgo informándoselo al alguacil y a su supervisor. El fiscal le autorizó a enseñarle el documento también al padre del acusado, porque este señor varias veces se había dirigido al Fiscal Aponte y al Secretario de Justicia insistiendo en que se hiciera otra investigación del caso por-que aquélla estaba mal hecha. El abogado explicó lo suce-dido a su Supervisor en Asistencia Legal y éste le autorizó a seguir adelante, pero le sugirió que obtuviera protección del Alguacil Rodríguez y así lo hizo. Al Sr. Llanos Guerra se le permitió salir bajo custodia y allí el testigo habló con su defendido. Le enseñó la carta y el acusado la negó por completo. Le habló del ofrecimiento del Fiscal Ortiz Ortiz de darle un segundo grado si él hacía esa alegación y el acusado se negó a hacerla porque él era inocente y no había escrito esa carta. El testigo le dijo que había querido infor-marle esa situación y que se lo expresaría a su padre, como lo hizo. Le mostró la carta Identificación H al padre del acusado. Este protestó la carta y manifestó que su hijo era inocente y ofreció voluntariamente darle copia al abogado de la escritura de su hijo, lo cual hizo. Le dio una carta es-crita por Llanos a un hermano. (6)
Continuó declarando el Ledo. Kolthoff que habló con el Fiscal Ortiz Ortiz antes de entrar a juicio y le explicó que su cliente seguía negando por completo que dicha carta fuera auténtica; que insistía en su inocencia y que por lo tanto la defensa le agradecía al fiscal la oferta de un segundo grado *481de hacerse tal alegación, porque “aunque hubieran 25 cartas como esa, que fueran auténticas si es que lo eran, o hubieran veinticinco mil pruebas más en contra de mi defendido, bas-taba que mi defendido pues insistiese en su inocencia para yo defenderlo hasta lo último.” En ese momento le devolvió al fiscal la carta Identificación H. (T.E. págs. 571-572)
La vista del 5 de agosto volvió a suspenderse a pedido de la defensa por razón del testimonio de un testigo señalado por el acusado que parecía ser vital, y el caso se señaló para el 21 de septiembre. El acusado le manifestó al testigo su preocupación porque creía que éste estaba dando crédito a la referida carta y le dijo que podía demostrarle que él no la había escrito. Para convencerlo de que no la había escrito el acusado se ofreció a escribirle algo para que su abogado se convenciera. Ante estos hechos la defensa pidió prestado al fiscal la carta Identificación H, y entonces ocurrió el inci-dente ya relatado por el testigo Caballero Pintor en donde se produjo la Identificación L, en la oficina del Alguacil del Tribunal Superior. El testigo le ofreció una página de su libreta y le indicaba al acusado lo que debía escribir. Des-pués le dijo que le dejara un espacio en blanco y le ofreció su pluma y le siguió dictando. Habían presentes allí otras personas, entre ellas, guardias penales y el testigo Caballero Pintor. Al comparar el testigo la Identificación L halló disi-militud en la letra y le hizo pensar en la inocencia de su defendido. Trató de hacer una comprobación pericial cali-gráfica con el F.B.I. lo cual no le era posible a menos que pagara los gastos de un perito que trajeran de Estados Uni-dos. La Asistencia Legal no podía pagar tales gastos y desis-tió de la idea. Otros compañeros le manifestaron que el único calígrafo que conocían era el de la Policía. Trans-curridos varios días habló con el Fiscal Ortiz Ortiz sobre la posibilidad de usar los peritos calígrafos de la Policía y el riesgo de hacerlo. El fiscal le insinuó que él podía usarlos sin peligro y que le rindieran el informe a él para su uso *482personal. Que no había prohibición a que un perito que tra-bajara para la Policía examinara el documento de un abo-gado en relación con su cliente y le rindiera un informe sin intervención de la Fiscalía. (T.E. pág. 575)
Declaró el Ledo. Kolthoff que el fiscal se ofreció a ayu-darle a hacer contacto con el perito Viñas de la Policía y que en efecto dicho contacto fue hecho y en definitiva él le entregó al Fiscal Ortiz Ortiz las Identificaciones L y O para que éste se las entregara al perito Viñas.
Después de estos hechos, el 1ro. de septiembre, se enteró el abogado de la moción del fiscal solicitando adicionar tes-tigos, entre ellos, el guardia penal Mariano Caballero Pin-tor y el perito Viñas. Esto lo alarmó y fue a Fiscalía. Le preguntó al Fiscal Ortiz Ortiz sobre la razón de citar a Caballero Pintor y al perito calígrafo y le preguntó si eso in-cluía los documentos que él le había entregado. A esto con-testó el Fiscal Ortiz Ortiz que sí, que los iba a usar. El abogado protestó que esos documentos no eran del fiscal; que no se los había entregado a él sino como intermediario para que llegaran a manos del perito Viñas. Que el Fiscal Ortiz Ortiz le dijo que lo sabía pero que esa era la única prueba que él tenía porque con el otro testigo no podían contar y él no le iba a dar esos documentos. Que no estaba bromeando. La negativa del fiscal a devolverle esos documentos fue absoluta y la repitió en distintas ocasiones en que la defensa trató el asunto. Acordaron finalmente llevar la cuestión al Fiscal Zoilo Dueño. Que fue después que oyó declarar en corte al detective Pizarro el día anterior que se dio cuenta que el Fiscal Ortiz tenía la Identificación H desde el día 29 de mayo, o sea antes del 7 de junio en que pidió su coope-ración para que el acusado firmara la declaración que consti-tuye la Identificación Q. Siguió relatando el testigo en de-talle todas las gestiones que hizo para obtener la devolución de los documentos, la cual resultó infructuosa, inclusive con *483la intervención del Fiscal Dueño. El Fiscal Dueño sostuvo igualmente que lo sentían pero que no podían devolverle el documento y le sugirió que sometiera una moción al tribunal. El testigo le dijo que no había por qué darle ingerencia al tribunal ya que ésta había sido una transacción privada y confidencial entre los abogados dentro de la confianza y ca-ballerosidad que existía entre ellos. Nunca le devolvieron esos documentos.
Declaró el Ledo. Kolthoff que comprendiendo el alcance de la situación y lo desagradable que era, insistió siempre en que se resolviera sin que traspasara al público (T.E. pág. 584); que trató de hablar en cámara con el juez, habló con otros compañeros de la Fiscalía, y con otros abogados.
Contrainterrogado el Ledo. Kolthoff por el Fiscal Ramos sobre si el Ledo. Roberto de Jesús le había dicho que fue ingenuo al hacer público un documento que pertenecía a su cliente, contestó el testigo que el Ledo, de Jesús le había manifestado que había sido sumamente. . . . (T.E. pág. 593) El Ledo, de Jesús era amigo del padre del acusado.
Lo escrito por el acusado en la Identificación Q (decla-ración de que no declaraba) fue dictado también al acusado por el testigo. Reafirmó a preguntas del Fiscal Ramos que su único propósito al dictarle al acusado que escribiera del mismo texto de la Identificación H y entregarle el documento al fiscal fue sólo para que el perito pudiera constatar la vera-cidad de lo que su cliente le manifestaba, lo cual consideraba esencial para la mejor defensa. Que tuvo la primera sor-presa de lo que iba a ocurrir con esa prueba el 1ro. de sep-tiembre cuando le llegó la moción del Fiscal Ortiz Ortiz citando esos testigos adicionales que incluían al perito calí-grafo y al guardia penal. Ahí descubrió que el fiscal tenía la intención de utilizar esos documentos que no le pertenecían, privativos del acusado, y desde ahí empezó a insistir en que le fueran devueltos.
*484El fiscal no lo atropelló, o intimidó, pero trató de obte-ner los documentos ganándose la confianza del testigo como compañero.
Aseveró que nunca le dijo al acusado, ni fue nunca su intención hacerlo, que él, como su abogado, le iba a entregar esos documentos al fiscal. El calígrafo nunca le rindió informe a él sobre el resultado del examen de los mismos.
—6—
Ante esos hechos que revela el récord, el Tribunal Superior admitió, y permitió que las Identificaciones L y O pasa-ran al jurado, así como el testimonio del perito calígrafo de la Policía, Sr. Viñas, y el testimonio del guardia penal Sr. Caballero Pintor, en relación con los mismos.
Expresó la Sala que los documentos L y O no habían sido ocupados ilegalmente, por el Ministerio Público, sino que éste vino en posesión de ellos por entrega que le hiciera el abo-gado de la defensa. En cuanto al privilegio, concluyó la Sala que habiendo la defensa divulgado los documentos, dejaron de ser comunicaciones privilegiadas. (T.E. págs. 603-605)
Ante los hechos en el récord, la determinación de la Sala de instancia presenta muy serias consideraciones en la admi-nistración de la justicia criminal en Puerto Rico.
En tanto el Ministerio Público no hurtó de la defensa estos documentos, ni los obtuvo mediante el uso de fuerza y violencia, convengo con la Sala sentenciadora en que los mismos no llegaron a poder del Ministerio Público en forma ilegal.
Fue errónea también su conclusión sobre la pérdida del privilegio por su divulgación. En este caso el privilegio de la comunicación protegía al acusado, y nadie, su abogado defensor inclusive, podía divulgarla sin su consentimiento.
No obstante lo dicho, aquí estaba envuelta una situación más seria que la que presenta un problema técnico de evi-dencia sobre divulgación de comunicaciones privilegiadas.
*485Estaba y está aquí envuelta: (1) la básica garantía cons-titucional que protege a un acusado contra la autoincrimina-ción, y (2) la otra básica garantía constitucional que ase-gura a un acusado un proceso limpio, justo e imparcial.
Al llegar a mis conclusiones me baso exclusivamente en los hechos que surgen del récord según la versión de los mismos dada por el Ministerio Público, en todo aquello en que la versión de uno y otro abogado apareciere contradic-toria.
Ante los hechos en el récord, mi propio sentido de equi-dad me obliga a hacer las siguientes expresiones que creo necesarias en justicia a la responsabilidad profesional del abogado defensor.
Cualquiera que fuera el error inicial de este abogado, su inexperiencia o ingenuidad al poner a su defendido a con-feccionar la Identificación L ignorando el acusado los pro-pósitos que había detrás de ello, aunque tales propósitos fue-ran encaminados a resolver el abogado sus propias dudas en cuanto a la culpabilidad de su defendido ante las protestas de éste de su inocencia y su negativa a aceptar alegación de culpabilidad de un delito menor; cualquiera que fuera el error inicial, la inexperiencia o la ingenuidad del abogado defensor al poner este documento, junto con la Identifica-ción O que fue la escritura suministrada a la defensa por el padre del acusado, en manos del Ministerio Público y de las autoridades policíacas, sin advertirle al acusado que haría tal cosa, el hecho final indisputado en el récord es que tan pronto el abogado defensor se dio cuenta de las consecuen-cias fatales que podrían acarrear sus actos al ser notificado de la moción del Ministerio Público citando testigos adiciona-les, los testigos Sr. Caballero Pintor y el perito de la Policía Sr. Viñas, el abogado inició una lucha denodada pero infruc-tuosa, patética a juzgar por lo que refleja la totalidad del récord, en adición a las partes transcritas, para obtener del Ministerio Público la devolución de esa prueba en un deses-*486perado esfuerzo por proteger a su defendido, cuando todavía el daño no se había consumado.
En el curso del proceso, cuando todavía el daño no se había consumado, el abogado defensor luchó tenazmente en un debate de dos días (T.E. págs. 389-602), oponiéndose a que esa prueba pasara al jurado.
En justicia al abogado defensor, era preciso hacer este deslinde de responsabilidades profesionales.
Era una prueba sumamente dañina que llevó al acusado a su convicción. Fueron las Identificaciones L y O las que permitieron identificar al acusado con la carta incriminato-ria Identificación H cuando habían fracasado pruebas de cali-grafía con otros documentos.(7)
Al permitir el tribunal de instancia que en las circuns-tancias que señala el récord el Ministerio Público hiciera uso de dicha prueba y ésta pasara al jurado, se violó la garantía constitucional del acusado contra la autoincriminación, se le negó un juicio limpio, imparcial y justo y se le dejó en una completa indefensión ante el hecho de haber entregado su propio defensor esa evidencia al Ministerio Público.
Quedó lastimada, con fatales consecuencias, esa relación de confianza plena que lleva a un acusado a abrirle su cora-zón y su mente a su defensor sin temor alguno, relación de confianza de la cual no puede prescindirse en la administra-ción de la justicia criminal.
Disiento. Esta apelación envuelve mucho más que la ma-nera en que un juez sentenciador dirimió un conflicto de credibilidad en cuanto a cómo unos documentos llegaron a manos del Ministerio Público. Según he expresado, están aquí presentes la violación del derecho constitucional a no autoincriminarse, la negación de un juicio limpio y la diso-lución del principio que inspira la relación de confianza entre el acusado y su defensor.
*487El caso, a mi entender, es más grave que el de aquellas diversas situaciones en que el Tribunal Supremo de los Esta-dos Unidos ha dictaminado la ausencia de un debido procedi-miento de ley y de un juicio imparcial y justo por actuaciones del Ministerio Fiscal.
Yo dispondría la concesión de un nuevo juicio.

E1 texto de la “Identificación H” es el siguiente:
“Oye batata dile a tu brother bicho grande, que te ayude pues yo estoy preso y sin salvación, pues tu brother me dijo que matara al hijo también y yo no le hice caso pues dile a el que te ayude, si no yo hablo y lo acuso a el, porque mientras yo mataba al viejo cabrón ese el me estaba esperando dentro de la letrina, fiíjate batata si yo hubiera cogido los consejos de tu hermano, todo me hubiera salido bien, pues bicho grande me dijo que matara al hijo también y yo le dije que no era necesario y haora estoy arrepentido de no haberlo hecho pues tu hermano fue el que me ayudo a meterlo a la letrina, pues el tiene tanto delito como yo, pues el después que el hijo salió como imovil pues ese muchacho es el tenayer mas miedoso que yo he visto pues batata hoy lo que te voy a decir punto por punto, . . . oye breth [tachadura en el original] batata quema este papel, batata no te preocupes, que si todo sale bien, yo tengo un dinero guardado, y te lo voy a dar todo pues necesito que lo maten, pero que crean que el se suicidio. Ok viejo batata. Dale Rec. a toda mi panas, tu amigo que te aprecia (Fdo.) Cheo.”


Aun cuando el Juez sentenciador hizo expresiones de que él y los demás jueces garantizaban a los acusados indigentes la entrevista con-fidencial con sus abogados de Asistencia Legal en las dependencias de la corte, lo cual no dudamos, los acusados no indigentes de ordinario bajo fianza tenían sus entrevistas en las oficinas de sus abogados contratados, según expresó el juez, el resultado del debate deja convencido que no existen facilidades- físicas para estas entrevistas de abogado y cliente en el tribunal sin la inmediata presencia o de testigos o de taquígrafos, periodistas u otros funcionarios y empleados, como lo demuestran los hechos de este mismo caso.


“José A. Llanos Guerra — 43710 Victor Llanos Guerra — Querido brother — Espero en Dios que al llegar estas humildes lineas a tus manos de halles gozando de todos tus deseos igual al viejo y demás Brother por fin he recibido carta de uds.
“Pa Batata oye batata dile a tu brother bicho grande que te ha-Uuden que yo estoy preso y sin sarvación. Pues tu brother me dijo que matara al hijo también y yo no le hice caso pues dile que te hallude si no yo hablo y lo acuso a el porque mientras yo matava al viejo cabrón ese él me estava esperando dentro de la letrina fiíjate batata si yo hubiera cogido los consejos de tu hermano. — Victor Manuel (?) Colón — Box 545— Galera 404 — Río Piedras, P.R. — José A. Llanos Guerra — Edificio #80 Apt. #1525 Caserío Luis Llorens Torres, Santurce, P.R.”


La “Identificación Q” es un impreso de declaración jurada en donde el acusado escribe de su puño y letra lo siguiente:
“Amparándome en mi derecho constitucional me niego a declarar por recomendación de mi abogado. (Pdo.) José A. Llanos Guerra. Jurada y suscrita ante mi hoy 7 de junio de 1965. (Fdo.) Felipe Ortiz' Ortiz.”


De ser correcto que era una norma de la Fiscalía el exigir a un acusado la declaración por escrito de que no quería declarar, la norma no respondía a la garantía constitucional contra la autoincriminación, ya que esa expresión en sí misma constituye una declaración. En efecto, en este caso fue una declaración escrita que se usó por el fiscal para comparar la escritura del acusado con la Identificación H, un documento sumamente incriminatorio.


Esta carta que voluntariamente el padre del acusado puso en manos del abogado defensor es la Identificación O cosida con presilla a la Identificación L que la defensa entregó al Fiscal Ortiz Ortiz para un examen caligráfico de la Policía.


 Procede observar que al acusado se le dictó para que escribiera la Identificación L, parte de la carta Identificación H y de la Identificación O.